EXAMINER’S AMENDMENT AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s Amendment (“E/A”) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this E/A was given in a 5/26/22 interview with Christopher McKenna, Esq.  The application has been amended as follows:
In claim 8, “0.5” is changed to --1.1-- .

Claim Objections
Applicant's 5/16/22 arguments vis-à-vis the claim objection, simply stating that the objection was addressed by the 5/16/22 claim amendments, have been fully considered and are persuasive in view of said amendments.  The objection is withdrawn.
Applicant's 5/16/22 arguments vis-à-vis prior art rejections employing James et al., US 2016/0176070 (published 6-23-16) (“James”) as the primary reference therefor, stating in pertinent part that James does not in fact teach or suggest a 1-15% molar excess of the 2nd reactant, have been fully considered and are persuasive.  The rejections are withdrawn.

Allowable Subject Matter
Claims 1-8 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 1, the most pertinent prior art of record appears to be James, whose teachings and suggestions are in the 2/14/22 Office Action.  Claim 1 has been allowed over James because James does not teach or suggest employing a 1-15% molar excess of its 2nd reactant, as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ May 26, 2022
Primary Examiner
Art Unit 1736